Title: To George Washington from Christopher Gist, 23 February 1754 [letter not found]
From: Gist, Christopher
To: Washington, George


	Letter not found: from Christopher Gist, Monongahela, Pa., 23 Feb. 1754. A newspaper quotation of this letter reads: “An Indian who was taken Prisoner from the Chickasaws by the Six Nations some Years ago, has been this Year to see his Friends there; in his Passage up the Ohio, fell in with a Body of near 400 French coming up the River; he parted with them below the Falls, and then came, in Company with

10 of them that were sent up to treat with the Shawneese at the lower Town; on their Arrival there, the English Traders had agreed to make Prisoners of them, but the French getting a Hint from some Indians, they fled away in the Night without discovering their Business: We have also News of 600 French and Indians gone down to fall on the Shawneese if they will not admit the lower Army to pass up the River to join that above; it would therefore be prudent to let the Governor know this, perhaps he might send a Number of Cherokees to join the Shawneese at the lower Town, and defeat them, or prevent their joining those above. Pray send a Line by Mr. Steuart, and let us know the exact Time you will be here, that we may Speak Truth in all we say to our Friends.”
